Citation Nr: 1047261	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-34 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tear of the left Achilles 
tendon claimed as secondary to service-connected left knee 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

A hearing was held on February 25, 2010 in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.


FINDING OF FACT

The medical evidence is at least in equipoise as to whether the 
Veteran's tear of the left Achilles tendon is proximately due to 
a service-connected disability.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, a 
tear of the left Achilles tendon is proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Board has granted service connection for a tear of the 
left Achilles tendon, which represents a complete grant of the 
benefits sought on appeal.  Accordingly, regardless of whether 
the notice and assistance requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  However, in this case, the Board 
has granted on the basis of causation as opposed to aggravation.  
Therefore, discussion of the amendment is not required.  

Secondary service connection requires (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).  

The Veteran contends that his current tear of the left Achilles 
tendon was caused by his service-connected left knee arthritis.  
During the September 2010 hearing, the Veteran testified that his 
left knee buckled when he was walking, which caused him to 
overextend his left foot, resulting in constant pain.  He stated 
that he was subsequently diagnosed with a tear of the left 
Achilles tendon.  

The record shows that the Veteran has a current diagnosis of a 
chronic tear of the left Achilles tendon and he is service-
connected for arthritis of the left knee.  Therefore, Wallin 
elements one and two have been satisfied.

Therefore, the only remaining inquiry is whether the Veteran's 
tear of the left Achilles tendon is proximately due to and/or 
permanently aggravated by his service-connected arthritis of the 
left knee.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

In reviewing the medical evidence of record, the Board observes 
that there is no specific medical opinion, in terms of 
probability, as to whether the Veteran's tear of the left 
Achilles tendon is related to his service-connected arthritis of 
the left knee.  However, the current medical evidence shows that 
the Veteran's tear of the left Achilles tendon has been 
associated with his service-connected arthritis of the left knee.  
As noted above, the Veteran has stated that he experienced a near 
fall due to the buckling of his left knee and when he attempted 
to correct himself, he felt pain in his left heel.  The Veteran 
stated that he continued to experience pain from this injury 
until he was diagnosed with a tear of the left Achilles tendon.  
While lay persons are generally not competent to offer evidence 
which requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they are competent to provide 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Charles v. Principi, 16 Vet. App. 370, 274 (2002).  In addition, 
the Veteran is competent to describe his own experiences, 
including his near fall.  Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); see also Layno, id.  Indeed, the private 
treatment records dated in 2007 show that the Veteran reported a 
near fall a few years ago which resulted in constant pain in his 
left heel.  The January 2007 MRI report shows an impression of a 
chronic tear of the left Achilles tendon.  The Veteran's private 
physician, Dr. B., submitted a letter in May 2008.  Dr. B. 
explained that the Veteran was walking when his left knee gave 
way causing him to lunge forward and hyperdorsiflex his ankle and 
foot trying to break his fall and consequently sustained a 
rupture of his Achilles tendon in his left ankle.  The 
examination showed that the Veteran had mild tenderness on deep 
pressure on the Achilles tendon.  He had moderate weakness of 
plantar flexion with resistance and could not stand or tip toe on 
the left foot.  The diagnosis was status post rupture left 
Achilles tendon, as a result of knee instability.  Dr. B. further 
explained that the Veteran's left knee gave way on him while 
walking which resulted in rupture of his left Achilles tendon.  
The Veteran was also afforded a VA examination in February 2008.  
The VA examiner reviewed the claims file, examined the Veteran, 
and opined that it would be with resort to mere speculation to 
opine that the Veteran's left torn Achilles tendon was secondary 
to his service-connected left knee arthritis.  The examiner noted 
that there was no objective evidence of what caused his near 
fall.  The Board recognizes that there is no objective evidence 
demonstrating that the Veteran's left knee buckled thereby 
resulting in a tear of the left Achilles tendon.  However, the 
Veteran has consistently stated that his left knee buckled which 
caused him to try to correct his fall thereby resulting in pain 
in his left heel.  There is nothing to indicate that the Veteran 
is not credible with respect to his report of the near fall.  

As held by the Court, the credibility and weight to be attached 
to a medical opinion is within the province of the Board.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the benefit 
of the doubt shall be given to the claimant.  38 U.S.C.A. § 
5107(b).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  
The question is whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).

In reviewing the aforementioned medical evidence, the Board 
concludes that the available evidence is at least in relative 
equipoise as to whether the Veteran's tear of the left Achilles 
tendon was caused by his service-connected left knee arthritis.  
The Board acknowledges that the February 2008 VA examiner opined 
that it would be mere speculation to opine that the Veteran's 
left torn Achilles tendon was secondary to his service-connected 
left knee arthritis because there was no objective evidence of 
what caused the Veteran's near fall.  However, the Board has 
found that the Veteran is competent and credible to speak to the 
circumstances of his near fall.  Furthermore, the Veteran's 
private physician, Dr. B., explained that the Veteran's tear of 
the left Achilles tendon was a result of the Veteran's near fall.  
Thus, the Board concludes that in this case, as it now stands, 
the evidence of record is at least in relative equipoise as to 
whether the Veteran's tear of the left Achilles tendon was caused 
by his service-connected left knee arthritis.  Therefore, a 
remand is not necessary here to obtain another medical opinion to 
decide the claim as the medical opinions of record are sufficient 
for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it 
is not permissible for VA to undertake additional development to 
obtain evidence against an appellant's case, VA must provide an 
adequate statement of reasons or bases for its decision to pursue 
such development where such development could be reasonably 
construed as obtaining additional evidence for that purpose). 
Accordingly, resolving the benefit of the doubt in favor of the 
Veteran, the Board will grant service connection for a tear of 
the left Achilles tendon.  38 U.S.C.A.  § 5107(b).


ORDER

Entitlement to service connection for a tear of the left Achilles 
tendon is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


